Order entered January 6, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-13-00955-CR
                                    No. 05-13-00956-CR

                        MIGUEL ARNOLDO PERALTA, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                     Trial Court Cause Nos. F06-15900-H, F13-12202-H

                                          ORDER
       Appellant’s January 2, 2014 motion to supplement the reporter’s record is GRANTED.

       We ORDER Official Court Reporter Crystal R. Jones to file, within THIRTY days of

the date of this order, either a supplemental reporter’s record of the proceedings in cause no.

F06-15900-H conducted on June 27, 2006, August 5, 2009, and October 7, 2009 or a letter

certifying that no such records exist. We EXTEND the time to file appellant’s brief to SIXTY

DAYS from the date of this order.

       We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Crystal R. Jones.

                                                     /s/   LANA MYERS
                                                           JUSTICE